Citation Nr: 0020786	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disk disease of the cervical spine, currently evaluated at 20 
percent disabling.

2.  Whether there was clear and unmistakable error (CUE) in 
November 1977 and February 1978 rating decisions denying a 
claim for service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  First, the RO found that the decision to deny 
service connection for migraine headaches was not clearly and 
unmistakably erroneous and the veteran disagreed with this 
decision.  Further, the Board notes that the issue of the 
timeliness of a substantive appeal with respect to service 
connection for migraine headaches was also developed on 
appeal.  However, after a review of the written evidence from 
the veteran, the Board finds that the issue of timeliness has 
been withdrawn and is not before the Board at this time.

Finally, the RO also granted entitlement to service 
connection for a cervical spine disability, and initially 
assigned a 10 percent evaluation.  The disability rating was 
subsequently increased to 20 percent for the entire period 
under appeal.  However, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeal) (the Veterans Claims Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an increased evaluation for a 
cervical spine disability above the current 20 percent 
remains in appellate status. 

Furthermore, the Court has held that where there is a 
question as to the initial rating assigned after service 
connection is granted, "staged" ratings for the entire 
period are for consideration.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, in assigning the rating, the 
RO has considered the pertinent evidence for the entire 
period, so the Board may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's cervical spine disability is currently 
manifested by subjective complaints of pain, numbness, and 
limitation of motion.

3.  Current objective findings of the veteran's cervical 
spine disability include some limitation of motion, but no 
evidence of muscle spasms, sensory deficits or circulatory 
disturbances.  

4.  There is no objective clinical evidence of ankylosis, 
severe limitation of motion, or neurological involvement.  

5.  The RO denied entitlement to service connection for 
migraine headaches by rating decisions dated in November 1977 
and February 1978.  He was notified of the holdings and did 
not timely disagree therewith; those rating actions became 
final.

6.  The veteran has failed to show an outcome-determinative 
error in the November 1977 and February 1978 rating 
decisions.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disk disease of the cervical spine, have not 
been met.  38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010-5003, 
5287, 5290, 5293 (1999). 

2.  The claim of clear and unmistakable error in the November 
1977 and February 1978 rating decisions, denying a claim for 
service connection for migraine headaches, is denied.  38 
U.S.C.A. § 5109A (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.105, 3.303 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Degenerative 
Disk Disease of the Cervical Spine

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's cervical spine disability 
under DCs 5290-5293.  The Board will also consider DCs 5010-
5003 and 5287 for arthritis and cervical ankylosis.  
Traumatic arthritis is rated as degenerative arthritis.  DC 
5010.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (1999).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC, a rating of 10 
percent is warranted for each major joint or groups of joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.

Under DC 5287, cervical ankylosis in a favorable position 
warrants a 30 percent evaluation.  A 40 percent evaluation 
may be assigned for cervical ankylosis in an unfavorable 
position.  38 C.F.R. § 4.71a, DC 5287 (1999).  Slight 
limitation of motion of the cervical segment of the spine 
warrants a 10 percent evaluation under DC 5290.  A 20 percent 
evaluation requires moderate limitation of motion; while a 40 
percent evaluation, the highest given under this code, 
requires severe limitation of motion.  38 C.F.R. § 4.71a, DC 
5290 (1999).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1999).

Outpatient treatment records dated in 1993 show that the 
veteran was treated for neck pain, limited range of motion of 
the neck, degenerative disc disease, and cervical 
spondylosis.  In a September 1993 examination, he complained 
of cervical pain radiating into the left arm with numbness of 
the index finger and thumb.  Physical examination revealed a 
normal lordotic curve, no spinous tenderness or paravertebral 
spasm, and diminished to the pinwheel over a gloved 
distribution of the entire left arm.  Triceps and biceps 
reflexes were equal and active, and compression test was 
negative.  Range of motion was reported as flexion to 47 
degrees, extension to 11 degrees, right lateral flexion to 14 
degrees, left lateral flexion to 13 degrees, right rotation 
to 32 degrees, and left rotation to 17 degrees.  The clinical 
impressions included osteoarthritis of the cervical spine.  A 
cervical spine X-ray showed that the vertebral bodies were 
normal in height and alignment, with osteoarthritic changes 
in the lower cervical spine.  

In an August 1994 examination, the veteran complained of, 
among other things, problems with his neck, back, and right 
shoulder.  Physical examination revealed that he was in no 
acute distress, he had normal posture, and normal symmetrical 
development in his shoulders and upper extremities.  He had 
no evidence of neurovascular deficit in the upper extremities 
and demonstrated good range of motion to the head and neck 
without evidence of paracervical muscle spasm or tenderness.  
The clinical impression was possible early cervical 
spondylosis.  The August 1994 cervical spine X-ray showed 
osteoarthritic changes.  In a June 1996 VA joints examination 
related to another claim, he reported a history of 
degenerative disc disease of the cervical spine and the 
examiner remarked that there was no evidence of cord or root 
compression in a September 1994 MRI report, and no disc 
herniation.  An EMG in April 1995 reportedly showed normal 
root levels at C5-C7 and musculature was normal on both 
sides.  After a diagnosis related to his left elbow, the 
examiner also remarked that there was no evidence of 
radicular signs from the cervical spine.

In a January 1997 VA spine examination report, the veteran 
related that he experienced neck pain in the 1970s related to 
heavy lifting.  He complained of occasional numbness and 
tingling in the left upper extremity and subjective weakness, 
brought on my lifting and relieved by rest.  The veteran 
reported occasional pain at the base of the left side of the 
neck, with chronic mild pain, with flare-ups when he was 
particularly active or if he tried to sleep on his left side, 
and associated with migraine headaches.  

Physical examination revealed range of motion as flexion to 
45 degrees, extension to 12 degrees, right lateral flexion to 
10 degrees, left lateral flexion to 10 degrees, right 
rotation to 20 degrees, and left rotation to 15 degrees.  He 
had mild tenderness to palpation but no detectable spasm.  
The Spurling maneuver and Hoffman's sign were negative.  
There was no evidence of an upper motor neuron lesion, 
intrinsic wasting, and 4/5 and 5/5 muscle strength.  Deep 
tendon reflexes were trace bilaterally and sensory 
examination was subjectively normal.  X-rays reportedly 
showed moderate to severe degenerative disc disease at C5-C6 
and C6-C7 with a loss of disc height and significant 
spurring.  The clinical impression was multi-level cervical 
degenerative disc disease with probable foraminal stenosis.  
The examiner remarked that the veteran did not desire 
surgical intervention and functioned quite will with the 
major complaint of pain at the base of the neck associated 
with migraine headaches.  More recent outpatient treatment 
records show on-going treatment for degenerative disc disease 
of the cervical spine.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 20 percent 
rating for a cervical spine disability is warranted for any 
of the time period involved.  

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the cervical spine.  Ankylosis is 
defined as stiffening or fixation of a joint.  In every VA 
examination, the veteran had demonstrated a certain level of 
range of motion of the cervical spine.  Because the evidence 
does not show ankylosis of the cervical spine, there is no 
basis under DC 5287 for a higher rating.

The veteran's current rating contemplates moderate limitation 
of motion under DC 5290.  Although limitation of motion has 
been demonstrated, no examiner has characterized the 
limitation of motion as severe, nor is limitation of motion 
the veteran's main complaint.  Further, at least one 
examination related that the veteran's limitation of motion 
of the neck was normal.  Thus, as severe limitation of motion 
of the cervical spine is not shown, there is no basis for a 
higher rating under DC 5290.  In addition, compensation is 
anticipated under this code for limitation of motion and a 
separate compensable rating for arthritis is not warranted.

Moreover, DC 5293 provides for a 20 percent rating for 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  While the veteran complained of recurring 
attacks, the evidence does not reflect severe symptoms to 
warrant a higher rating.  In this regard, the X-ray evidence 
has generally showed well preserved disc spaces and no 
malalignment.  Of note, the most recent X-ray in January 1997 
indicates no changes since a 1993 study.  In addition, the 
veteran's symptomatology does not indicate objective medical 
evidence of neurological findings, muscle weakness, atrophy, 
or motor dysfunction, although he has had subjective 
complaints of tingling in his hands.  

Further, the veteran has ever had clinical evidence of muscle 
spasms, although he has reported pain on motion.  The lack of 
neurological involvement is also supported by the VA 
examination reports in which the examiners have generally 
agreed that the veteran's neurological examination has been 
intact.  This "negative" clinical evidence against the 
assignment of a greater than 20 percent disability rating 
under DC 5293 outweighs any uncorroborated "positive" 
contentions by the veteran as to more severe symptoms.  In 
the absence of findings of severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, a 
higher than 20 percent evaluation under DC 5293 is not 
warranted. 

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 20 percent under DCs 5287, 5290, or 5293.  
As noted above, physical examinations have revealed no 
tenderness or spasms, no fixed deformities, and no 
neurological involvement.  Accordingly, the Board finds that 
the functional limitation due to pain is contemplated in the 
current assigned 20 percent rating and indicia of a higher 
rating, such as atrophy, muscle wasting, incoordination, 
weakness, excess fatigability, etc., are not shown.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of cervical ankylosis, severe 
limitation of motion of the cervical spine, or severe 
intervertebral disc syndrome as to warrant a disability 
rating in excess of the 20 percent assigned herein.  Although 
the evidence of record established that he currently has 
symptoms of a cervical spine disability, the currently 
assigned 20 percent evaluation contemplates the pain and 
symptomatology consistent with his cervical disability.  
Furthermore, this rating contemplates the degree of 
functional limitation due to pain.  There is, therefore, no 
basis for a further increased rating under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

The Board has considered the veteran's written statements 
that his cervical spine disability is worse than currently 
evaluated, and contention the most recent examiner confused 
his headache pain with his cervical spine pain.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Even considering that all the 
veteran's pain is related to his cervical spine, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his cervical spine disability warrants no more 
than a 20 percent evaluation.

II.  Whether There Was CUE in November 1977 and February 1978 
Rating Decisions Denying a Claim for Service Connection for 
Migraine Headaches

Pursuant to 38 C.F.R. § 3.105(a), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Clear and unmistakable error requires 
that the alleged error be outcome determinative; that is, an 
error that would manifestly change the outcome of a prior 
decision.  Yates v. West, No. 00-7014 (Fed. Cir. June 16, 
2000) (rejecting benefit-of-the-doubt standard in CUE 
claims); Boutos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(upholding standard of "manifestly different outcome" with 
respect to CUE claims).  The veteran contends, in essence, 
that there was CUE in the November 1977 and February 1978 
rating decisions denying him service connection for migraine 
headaches.  

In order for there to be a valid claim of CUE, there must 
have been an error in the prior adjudication of the claim.  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find VA committed administrative error 
during the adjudication process.  See Thompson v. Derwinski, 
1 Vet. App. 251, 253-54 (1991); Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991); Robie v. Derwinski, 1 Vet. App. 
612, 614-15 (1991); see also Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  Further, a dispute over weighing of the evidence 
cannot support a holding of CUE.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  The mere assertion of CUE is not sufficient to 
reasonably raise the issue.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 
(1994).  In that regard, the Court has also held that VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE.  Counts v. Brown, 6 Vet. App. 473, 480 (1994).  
"Similarly, neither can broad-brush allegations of 'failure 
to follow the regulations' or 'failure to give due process,' 
or any other general, non-specific claim of error" form such 
a basis.  Fugo, 6 Vet. App. at 44.

In this case, the veteran claims, in essence, that he should 
be service-connected for migraine headaches and that the 
prior denial was clear and unmistakable error.  Specifically, 
he maintains that he was treated for migraine headaches in 
service, shortly thereafter, and continuing through the 
present.  Historically, the veteran filed a claim for 
multiple disabilities shortly after his discharge from 
service.  In a September 1977 VA examination report, he 
complained of, among other things, migraine headaches.  After 
a physical examination, the final diagnoses included alleged 
history of migraine headaches.  In a November 1977 rating 
decision, the RO denied the veteran's claim on the basis that 
a diagnosis of migraine headaches was not shown in the 
service medical records, of the absence of a diagnosis of 
migraine headaches on the VA examination except as by 
history, and because of only one reported incident of a 
headache in service.  He was notified of this conclusion and 
did not timely disagree therewith.  

He subsequently filed additional written evidence, including 
a letter from his now-former wife to the effect that he 
suffered from migraine headaches; however, the RO continued 
to deny the claim on the basis that the absence of medical 
evidence of migraine headaches would not support a claim for 
service connection.  It was noted, in the second rating, that 
new and material evidence to reopen the claim had not been 
submitted.  The veteran, after notice of those holdings, 
failed to timely disagree with those decisions and they 
became final after one year.

In January 1997, the veteran filed a claim for CUE with 
respect to the earlier denial of his claim for service 
connection for migraine headaches, which the RO denied and, 
at times, characterized it as a timeliness of appeal issue.  
However, the Board finds that the issue is properly 
characterized under 38 C.F.R. § 3.105(a) as a clear and 
unmistakable error claim.

Turning to the merits of the veteran's claim, the Board notes 
that the RO reviewed the service medical records and 
correctly found only one reference to a headache, which was 
associated with an upper respiratory infection in October 
1963.  Further, the RO recognized that the veteran reported 
at the time of service separation that he had occasional 
severe headaches and had been treated with medication since 
1971; however, the service medical records were silent as to 
treatment for headaches.  Although not reported by the RO, 
the Board also notes that an electrocardiogram dated in May 
1976 indicates that the veteran was on no medication.  
Similarly, a September 1975 dental history related that he 
was had not been under the care of a physician during the 
past year.

The RO also considered the veteran's now-former wife's 
written statement that the veteran had migraine headaches 
every six to eight weeks and lasting 24-48 hours, where he 
became violently sick to his stomach and complained of an 
unbearable headache.  She related that she would take him to 
the emergency room and he would receive an injection.  
However, the RO noted that there was no medical evidence in 
support of her assertions and she was not qualified to offer 
a medical opinion on the cause.  Further, while a past 
medical history of migraine headaches was reported by the 
veteran in a post-service VA examination, the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Accordingly, his reported 
history, without more, cannot support a claim of CUE.  Thus, 
the RO essentially concluded that there was no evidence of 
continuing migraine headaches in service and no post-service 
diagnosis of migraine headaches and denied the claim.  It is 
noted that the evidence before the RO at that time included a 
record noting an emergency room visit for back pain.  There 
is a follow-up note that the appellant was seen for back pain 
and complaints of migraine headaches.  He was given 
medication and was to return as needed.  Subsequent visits 
reflecting continuing or chronic migraine headaches were not 
indicated in the records before the RO at the time of the 
earlier decisions.

Based on the above evidence, the veteran alleged no specific 
error or persuasive evidence of a change in this result.  The 
Board notes that he does not contend either that the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
existent at the time were incorrectly applied.  Rather, he 
merely disagrees with how the RO evaluated the facts before 
it at that time, and alleges that his statements and other 
lay evidence were more persuasive than the absence of medical 
evidence.  However, it appears to the Board that the RO 
weighed the facts, which could be supported by the record, 
and the decisions were not CUE.  Therefore, under the 
appropriate laws and regulations, such assertions can not 
form a basis for claim  for CUE.  See Caffrey, 6 Vet. App. at 
384; Counts, 6 Vet. App. at 480.  Further, to the extent that 
the veteran maintains that current treatment for migraine 
headaches supports his claim for CUE, the Board must point 
out that recent treatment is not relevant to the issue of how 
the previous decisions were made.  Accordingly, the Board 
finds that no valid claim of CUE as to the November 1977 and 
February 1978 rating decisions has been raised and the claim 
must be denied.



ORDER

The claim for entitlement to an increased evaluation for 
degenerative disk disease of the cervical spine, currently 
evaluated at 20 percent disabling, is denied.

The claim for clear and unmistakable error (CUE) in November 
1977 and February 1978 rating decisions, denying a claim for 
service connection for migraine headaches, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

